Title: Motion of Virginia Delegates on Western Lands, [26 October] 1781
From: Virginia Delegates
To: 



[26 October 1781]
Resolved that,
inasmuch as it appears from the journal of the 27th. of november 1775, the 28th. of July, the 12th. of August, the 12th. of september, the 10th. and 20th. of october and the 2d. of november 1778, the 22d and 26th. of January, the 16th. and 23d of february, the first of March the 15th. of April, the 11th. and 28th. of may, the 1st. of June, the 5th. and 28th. of July, the 27th. of september, the 20th. and 22d of december 1779, that after orders for referring papers to a committee, or for the recommitment of a report, it was expressly provided in some of the preceding instances, that the committee should be instructed, in others that they should be directed, and in others, that they should be authorized, to hear evidence and reduce to writing such parts thereof, as they should think proper, to confer with persons, not members of congress, or to send for persons or papers:
and as it appears to be the usage of congress in cases of moment or difficulty, or in which it may be their pleasure, that committees should have recourse to documents, proofs or evidence, other than those, which are to be found among the records or on the files of congress, to instruct them specially for this purpose:
and as the delegates of Virginia, having received notice from the committee, to whom was recommited the report on the cessions of Connecticut, New-York and Virginia and on the memorials of the Vandalia, Illinois, Ouabache and Indiana companies, that they should confer with the agents thereof on a day now past; they did for the reasons assigned in their motion of  last request the said committee to postpone such conference, until the sense of congress should be taken, how far they were warranted by the terms of their appointment to enter thereon;
it be declared, that the recommitment of the said report does not authorize the said committee to admit counsel, or to hear documents, proofs or evidence, not among the records nor on the files of congress, which have not been specially referred to them.
